Supreme Court


       In the Matter of Robert S. Ciresi.                            No. 2011-260 M.P.



                                              ORDER

               On April 26, 2011, the respondent, Robert S. Ciresi, a member of the bar of this state,

was found guilty after a jury trial in the United States District Court for the District of Rhode Island

of felony charges of bribery, extortion and conspiracy. He was sentenced to a cumulative term of

imprisonment of sixty-three months on August 3, 2011, and is serving that sentence currently. He

filed an appeal of that conviction with the United States Court of Appeals for the First Circuit.

       On August 10, 2011, Disciplinary Counsel filed a petition with this Court requesting that

respondent be suspended from the practice of law in this state pending the outcome of his appeal.

The respondent made no objection to that petition and on September 21, 2011, we entered an order

suspending the respondent from the practice of law until further order of this Court.

       On October 5, 2012, the respondent’s conviction was affirmed. On October 31, 2012,

pursuant to Article III, Rule 13 of the Supreme Court Rules of Disciplinary Procedure, the

respondent executed an affidavit consenting to disbarment and forwarded it to this Court’s

disciplinary board.   His affidavit sets forth that respondent freely and voluntarily consents to

disbarment, and is fully aware of the implications of such consent.           On December 4, 2012,

Disciplinary Counsel filed the respondent’s affidavit with the Court.

       Upon review of the respondent’s affidavit, we deem that an order disbarring the respondent is

appropriate.   Accordingly, pursuant to Rule 13 of the Supreme Court Rules of Disciplinary

Procedure, it is hereby ordered, adjudged and decreed that the respondent be and he is hereby
disbarred on consent from engaging in the practice of law. The effective date of this order of

disbarment is retroactive to the date of his suspension, September 21, 2011.

       Entered as an Order of this Court this 14th day of January, 2013.


                                                    By Order,




                                                    _________/s/______________
                                                           Clerk




                                              2
                          RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                               Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:      In the Matter of Robert S. Ciresi.

CASE NO:            No. 2011-260-M.P.

COURT:              Supreme Court

DATE ORDER FILED:   January 14, 2013

JUSTICES:           Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:         N/A – Court Order

JUDGE FROM LOWER COURT:

                    N/A – Court Order

ATTORNEYS ON APPEAL:

                    For Petitioner:    David Curtin, Esq.
                                       Disciplinary Counsel

                    For Respondent: John F. Cicilline, Esq.